ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2020-04-22_ORD_01_NA_00_EN.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
             (GUATEMALA/BELIZE)


            ORDER OF 22 APRIL 2020




                2020
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
             (GUATEMALA/BELIZE)


         ORDONNANCE DU 22 AVRIL 2020

                            Oﬃcial citation :
              Guatemala’s Territorial, Insular and Maritime
            Claim (Guatemala/Belize), Order of 22 April 2020,
                       I.C.J. Reports 2020, p. 72




                         Mode oﬃciel de citation :
              Revendication territoriale, insulaire et maritime
      du Guatemala (Guatemala/Belize), ordonnance du 22 avril 2020,
                        C.I.J. Recueil 2020, p. 72




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-003840-9
                                            No de vente:   1182

                                22 APRIL 2020

                                  ORDER




  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
         (GUATEMALA/BELIZE)




REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
         (GUATEMALA/BELIZE)




                               22 AVRIL 2020

                              ORDONNANCE

               72




                              INTERNATIONAL COURT OF JUSTICE

   2020                                       YEAR 2020
 22 April
General List
 No. 177                                      22 April 2020

                    GUATEMALA’S TERRITORIAL, INSULAR
                          AND MARITIME CLAIM
                                       (GUATEMALA/BELIZE)




                                                ORDER


               Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
                        Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                        Bhandari, Robinson, Crawford, Gevorgian, Salam,
                        Iwasawa; Registrar Gautier.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 44, paragraph 3, of the Rules of Court,
                  Having regard to the “Special Agreement between Guatemala and
               Belize to submit Guatemala’s territorial, insular and maritime claim to
               the International Court of Justice” of 8 December 2008 (hereinafter the
               “Special Agreement”) and the Protocol thereto of 25 May 2015 (herein-
               after the “Protocol”),
                  Having regard to the Order of 18 June 2019, whereby the Court, refer-
               ring to Article 3, paragraph 2, of the Special Agreement and to Article 3
               of the Protocol, ﬁxed 8 June 2020 and 8 June 2021, respectively, as the
               time-limits for the ﬁling of a Memorial by the Republic of Guatemala
               and of a Counter-Memorial by Belize;

               4

73                 guatemala’s claim (order 22 IV 20)

   Whereas, by a letter dated 8 April 2020 and handed in to the Registry
on the same day, the Agent of the Republic of Guatemala requested an
extension of twelve months for the ﬁling of Guatemala’s Memorial,
explaining that the COVID-19 pandemic had resulted in delays in his
Government’s preparation of that pleading; and whereas, upon receipt of
that letter, the Registrar transmitted a copy thereof to the Agent of Belize,
in accordance with Article 44, paragraph 3, of the Rules of Court;
   Whereas, by a letter dated 15 April 2020 and received in the Registry
on 16 April 2020, the Agent of Belize responded that the Government of
Belize objected to Guatemala’s request; he added however that, should
the Court consider that the impact of the pandemic merited some exten-
sion, in his Government’s opinion, an extension of two months would be
suﬃcient in the circumstances;
   Taking account of the views of the Parties,
   Extends to 8 December 2020 the time-limit for the ﬁling of the Memo-
rial of the Republic of Guatemala;
   Extends to 8 June 2022 the time-limit for the ﬁling of the Counter-
Memorial of Belize; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of April, two thou-
sand and twenty, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Guatemala and the Government of Belize, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                         (Signed) Philippe Gautier,
                                                    Registrar.




5

